UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 08/31/16 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Conservative Allocation Fund ANNUAL REPORT August 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 21 Important Tax Information 22 Board Members Information 23 Officers of the Fund 26 FOR MORE INFORMATION Back Cover Dreyfus Conservative Allocation Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus Conservative Allocation Fund, covering the 12-month period from September 1, 2015 through August 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite tumultuous swings in market sentiment stemming from global economic developments, stocks and bonds generally produced strong returns over the reporting period. During the fall of 2015, investors reacted cautiously to sluggish global economic growth, plummeting commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked particularly sharp declines in equities in January 2016, but investor sentiment soon improved when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices rebounded. Stocks mostly rallied over the ensuing months, driving several broad measures of stock market performance to new record highs. In the bond market, aggressively accommodative monetary policies and robust investor demand for current income sent yields of high-quality sovereign bonds lower and their prices higher. Recently we have seen evidence that investors may be shifting their focus away from macroeconomic influences and toward underlying company and industry fundamentals. This development—along with wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets—suggests that selectivity may be a more important determinant of investment success over the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation September 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from September 1, 2015 through August 31, 2016, as provided by Keith L. Stransky, CFA, Senior Portfolio Manager Market and Fund Performance Overview For the 12-month period ended August 31, 2016, Dreyfus Conservative Allocation Fund produced a total return of 5.82%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 ® Composite Stock Price Index, produced a total return of 12.53% for the same period. 2 The fund utilizes a customized global blended index composed of 40% MSCI World Index and 60% Bloomberg Barclays Global Aggregate Bond Index, which returned 8.18% for the same period. Previously, the fund utilized a customized blended index composed of 40% Standard & Poor’s 500 ® Composite Stock Price Index and 60% Bloomberg Barclays U.S. Aggregate Bond Index, which returned 8.77% for the same period. 3 Stocks and bonds posted relatively strong returns over the reporting period despite global economic concerns. Equities were slightly above the 40% target, due to the 60% bond target being too high for the fund, given how far interest rates have dropped. The fund lagged its global blended index, mainly due to underweighted exposure to more income-oriented market sectors among its underlying equity funds. As of August 24, 2016, the fund’s benchmarks, the Barclays Global Aggregate Bond Index and the Barclays U.S. Aggregate Bond Index, were renamed the Bloomberg Barclays Global Aggregate Bond Index and the Bloomberg Barclays U.S. Aggregate Bond Index. The Fund’s Investment Approach Dreyfus Conservative Allocation Fund seeks current income with some consideration for capital appreciation. In pursuing its goal, the fund normally allocates 40% of its assets to equity securities and 60% of its assets to fixed-income securities. The fund achieves its targeted asset allocation mix by investing in other mutual funds that are advised by The Dreyfus Corporation (Dreyfus). In turn, the underlying funds invest in a wide range of equity and fixed-income securities, including U.S. large-, mid- and small-cap equities; international, global, and emerging-market equities; and U.S. and international fixed-income securities. The fund’s portfolio manager selects the underlying funds based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance and other factors. The fund may invest in a variety of underlying equity and fixed-income funds identified by the portfolio manager. The underlying fund options are subject to change at any given time by the fund’s board of directors. Stocks and Bonds Advanced Amid Global Headwinds Stocks generally proved volatile over the final months of 2015 as investors grew more averse to risks in light of persistently sluggish growth in Europe, Japan, and other international markets. In January 2016, equity markets suffered severe declines due to disappointing economic data in China, plunging commodity prices, and worries that higher short-term interest rates from the Federal Reserve Board (the “Fed”) might weigh on the U.S. economic recovery. The markets changed direction in mid-February, as investors responded positively to relatively strong U.S. economic data and better-than-expected corporate earnings. The market rally continued through the spring when the Fed refrained from implementing additional rate hikes, commodity prices rebounded, and foreign currencies strengthened against the U.S. dollar. Although a referendum in the United Kingdom to leave the European Union introduced renewed market turmoil in late June, equity markets bounced back quickly, enabling some broad measures of stock market performance to reach record highs in July and August. 3 DISCUSSION OF FUND PERFORMANCE (continued) Concerns about global economic conditions also influenced the bond market. Global investors flocked to traditional safe havens, sending yields of high-quality sovereign bonds lower. Demand for high-quality U.S. government securities was especially robust from global investors seeking more competitive yields than were available in overseas markets, driving yields of U.S. Treasury securities to historical lows in July. Defensive Sectors Led Stock Market’s Advance Although overweighted exposure to U.S. stocks helped support the fund’s relative results, investors focused mainly on traditionally defensive and higher-yielding industry groups. This development constrained relative results from most of the fund’s underlying U.S. equity investments, whose more growth-oriented holdings generally fell out of favor. Indeed, among U.S. large-cap funds, only the conservatively positioned Dreyfus U.S. Equity Fund outperformed its benchmark. The fund’s underlying investments in international stocks generally fared well compared to international market averages. Most notably, International Stock Fund favored the materials sector and generally avoided troubled financial companies. Emerging markets equities also gained value in the spring rally, but an underweighted position in the asset class limited the fund’s participation in the advance. Finally, the fund’s underlying fixed-income investments generally trailed market averages. Dreyfus Short Duration Bond Fund struggled with relatively heavy exposure to short-term corporate securities, and Dreyfus Emerging Markets Debt Local Currency Fund was hurt by weakness in its holdings of quasi-sovereign debt securities. Maintaining a Cautious Posture As of the reporting period’s end, we have maintained a generally cautious investment posture in anticipation of continued volatility in the financial markets. Economic instability in China and Europe seems likely to persist, as does the choppy U.S. economic recovery. In addition, yields of high-quality sovereign bonds already have fallen to historical lows, and yield differences have narrowed along the bond market’s credit-quality spectrum. Therefore, due to lower interest rates, we recently have maintained a slightly higher exposure to equities compared to the fund’s allocation benchmark. September 15, 2016 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. Asset allocation and diversification cannot assure a profit or protect against loss. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the fund’s assets among the asset classes and the underlying funds. There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal. Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s return would have been lower. 2 Source: Lipper Inc. – Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 ® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 Source: FactSet – Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe, Australia, New Zealand, and the Far East. The Bloomberg Barclays Global Aggregate Bond Index provides a broad-based measure of the global investment-grade fixed-income markets. The Bloomberg Barclays U.S. Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Conservative Allocation Fund with the Standard & Poor’s 500 Composite Stock Price Index, the Customized Blended Index and the Customized Global Blended Index Average Annual Total Returns as of 8/31/16 Inception Date 1 Year 5 Years From Inception Fund 10/1/09 5.82% 5.31% 5.92% Standard & Poor's 500 Composite Stock Price Index 9/30/09 12.53% 14.67% 13.33% ††† Customized Blended Index 9/30/09 8.77% 7.88% 7.99% ††† Customized Global Blended Index 9/30/09 8.18% 4.59% 5.15% ††† † Source: Lipper Inc. †† Source: Factset Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Conservative Allocation Fund on 10/1/09 (inception date) to a $10,000 investment made in three different indices: (1) the Standard & Poor’s 500 Composite Stock Price Index (the “S & P 500 Index”) (2) the Customized Global Blended Index (new blended index) and (3) the Customized Blended Index (previous blended index). The Customized Global Blended Index and Customized Blended Index are calculated on a year-to-date basis and rebalanced monthly. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses. The S & P 500 Index is a widely accepted, unmanaged index of U.S. stock market performance. The Customized Global Blended Index is composed of the MSCI World Index, 40% and the Bloomberg Barclays Global Aggregate Bond Index (the “Bloomberg Barclays Index”), 60%. The Bloomberg Barclays Index is a widely accepted, unmanaged index of corporate, government and government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. The MSCI World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe, Australia, New Zealand, and the Far East. The Bloomberg Barclays Index provides a broad-based measure of the global investment-grade fixed-income markets. Previously, the fund utilized a Customized Blended Index composed of 40% Standard & Poor’s 500 Composite Stock Price Index and 60% Bloomberg Barclays U.S. Aggregate Bond Index. The Bloomberg Barclays U.S. Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of 1-10 years. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. ††† For comparative purposes, the value of each index on 9/30/09 is used as the beginning value on 10/1/09. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Conservative Allocation Fund from March 1, 2016 to August 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2016 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2016 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .33%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS August 31, 2016 Registered Investment Companies - 100.1% Shares Value ($) Domestic Equity - 36.0% Dreyfus Appreciation Fund, Cl. Y 48,536 a 1,870,576 Dreyfus Disciplined Stock Fund 37,085 a 1,231,949 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 20,389 a 646,742 Dreyfus Research Growth Fund, Cl. Y 169,933 a 2,448,739 Dreyfus Smallcap Stock Index Fund, Investor Shares 24,993 a 717,063 Dreyfus Strategic Value Fund, Cl. Y 52,262 a 1,889,778 Dreyfus Structured Midcap Fund, Cl. Y 24,112 a 675,608 Dreyfus U.S. Equity Fund, Cl. Y 92,810 a 1,696,577 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 39,948 a 683,511 Domestic Fixed Income - 47.8% Dreyfus Bond Market Index Fund, BASIC Shares 327,347 a 3,505,885 Dreyfus High Yield Fund, Cl. I 320,969 a 1,986,797 Dreyfus Intermediate Term Income Fund, Cl. Y 453,099 a 6,243,702 Dreyfus Ultra Short Income Fund, Institutional Shares 402,438 a 4,048,530 Foreign Equity - 7.2% Dreyfus Emerging Markets Fund, Cl. Y 31,334 a 283,259 Dreyfus Global Real Estate Securities Fund, Cl. Y 32,209 a 310,169 Dreyfus International Equity Fund, Cl. Y 14,332 a 474,668 Dreyfus International Stock Index Fund, Investor Shares 28,644 a 433,957 Dreyfus/Newton International Equity Fund, Cl. Y 26,518 a 491,122 International Stock Fund, Cl. Y 24,038 a 372,114 Foreign Fixed Income - 9.1% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 109,750 a,b 1,277,487 Dreyfus International Bond Fund, Cl. Y 107,643 a 1,726,600 Total Investments (cost $31,440,972) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% a Investment in affiliated mutual fund. b Non-income producing security. 7 STATEMENT OF INVESTMENTS (continued) Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 83.8 Mutual Funds: Foreign 16.3 † Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES August 31, 2016 Cost Value Assets ($): Investments in affliated issuers—See Statement of Investments 31,440,972 33,014,833 Cash 17,625 Prepaid expenses 12,793 33,045,251 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 10,549 Payable for shares of Common Stock redeemed 5,000 Accrued expenses 46,925 62,474 Net Assets ($) 32,982,777 Composition of Net Assets ($): Paid-in capital 30,207,840 Accumulated undistributed investment income—net 248,403 Accumulated net realized gain (loss) on investments 952,673 Accumulated net unrealized appreciation (depreciation) on investments 1,573,861 Net Assets ($) 32,982,777 Shares Outstanding (100 million shares of $.001 par value Common Stock authorized) 2,138,960 Net Asset Value Per Share ($) See notes to financial statements. 9 STATEMENT OF OPERATIONS Year Ended August 31, 2016 Investment Income ($): Income: Cash dividends from affiliated issuers 644,722 Expenses: Shareholder servicing costs—Note 3(b) 100,034 Professional fees 44,710 Registration fees 18,280 Prospectus and shareholders’ reports 12,394 Custodian fees—Note 3(b) 4,216 Directors’ fees and expenses—Note 3(c) 2,303 Loan commitment fees—Note 2 458 Miscellaneous 14,076 Total Expenses 196,471 Less—reduction in expenses due to undertaking—Note 3(a) (83,953) Less—reduction in shareholder servicing costs due to undertaking—Note 3(b) (2,790) Less—reduction in fees due to earnings credits—Note 3(b) (326) Net Expenses 109,402 Investment Income—Net 535,320 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments: Affiliated issuers (411,113) Capital gain distributions from affiliated issuers 1,609,019 Net Realized Gain (Loss) 1,197,906 Net unrealized appreciation (depreciation) on investments: Affiliated issuers 90,341 Net Realized and Unrealized Gain (Loss) on Investments 1,288,247 Net Increase in Net Assets Resulting from Operations 1,823,567 See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2016 2015 Operations ($): Investment income—net 535,320 699,490 Net realized gain (loss) on investments 1,197,906 924,974 Net unrealized appreciation (depreciation) on investments 90,341 (2,666,776) Net Increase (Decrease) in Net Assets Resulting from Operations 1,823,567 Dividends to Shareholders from ($): Investment income—net (670,058) (845,104) Net realized gain on investments (704,655) (540,964) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 1,809,785 4,267,066 Dividends reinvested 1,353,490 1,362,145 Cost of shares redeemed (4,672,053) (8,525,484) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 34,042,701 39,367,354 End of Period 32,982,777 34,042,701 Undistributed investment income—net 248,403 340,750 Capital Share Transactions (Shares): Shares sold 120,990 267,069 Shares issued for dividends reinvested 92,896 87,824 Shares redeemed (313,646) (542,059) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 11 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended August 31, 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 15.21 16.23 14.87 14.52 13.91 Investment Operations: Investment income—net a .24 .29 .26 .30 .23 Net realized and unrealized gain (loss) on investments .60 (.75) 1.53 .45 .71 Total from Investment Operations .84 (.46) 1.79 .75 .94 Distributions: Dividends from investment income—net (.31) (.34) (.29) (.29) (.26) Dividends from net realized gain on investments (.32) (.22) (.14) (.11) (.07) Total Distributions (.63) (.56) (.43) (.40) (.33) Net asset value, end of period 15.42 15.21 16.23 14.87 14.52 Total Return (%) 5.82 (2.94) 12.13 5.19 6.89 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets b .60 .54 .59 .68 .84 Ratio of net expenses to average net assets b .33 .32 .22 .31 .71 Ratio of net investment income to average net assets b 1.62 1.84 1.65 1.99 1.64 Portfolio Turnover Rate 11.05 16.34 20.38 37.15 25.89 Net Assets, end of period ($ x 1,000) 32,983 34,043 39,367 28,116 20,810 a Based on average shares outstanding. b Amounts do not include the expenses of the underlying funds. See notes to financial statements. 12 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Conservative Allocation Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek current income with some consideration for capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 13 NOTES TO FINANCIAL STATEMENTS (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of August 31, 2016 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Mutual Funds † 33,014,833 - - † See Statement of Investments for additional detailed categorizations. At August 31, 2016, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and 14 amortization of premium on investments, is recognized on the accrual basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended August 31, 2016 were as follows: Affiliated Investment Company Value 8/31/2015 ($) Purchases ($) † Sales ($) Net Realized Gain (Loss) ($) Dreyfus Appreciation Fund, Cl. Y 1,851,158 668,633 243,593 (60,502) Dreyfus Bond Market Index Fund, BASIC Shares 3,619,479 246,561 453,524 (2,284) Dreyfus Disciplined Stock Fund 1,208,684 188,410 147,042 (14,856) Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 1,359,048 74,308 234,734 (75,597) Dreyfus Emerging Markets Fund, Cl. Y 273,057 22,810 48,718 (11,030) Dreyfus Global Real Estate Securities Fund, Cl. Y 325,345 47,486 97,437 4,065 Dreyfus High Yield Fund, Cl. I 2,072,126 204,747 270,166 (35,936) Dreyfus Intermediate Term Income Fund, Cl. Y 6,546,252 480,246 835,300 (40,717) Dreyfus International Bond Fund, Cl. Y 1,767,291 140,284 242,263 (24,975) Dreyfus International Equity Fund, Cl. Y 530,964 26,702 67,320 (8,379) Dreyfus International Stock Index Fund, Investor Shares 483,568 31,423 68,649 (7,010) Dreyfus Opportunistic Midcap Value Fund, Cl. Y 683,084 139,780 88,579 (23,857) Dreyfus Research Growth Fund, Cl. Y 2,441,010 222,321 290,982 (3,159) Dreyfus Smallcap Stock Index Fund, Investor Shares 692,825 95,750 83,707 (8,377) Dreyfus Strategic Value Fund, Cl. Y 1,902,020 335,181 235,177 (30,502) Dreyfus Structured Midcap Fund, Cl. Y 690,800 86,443 84,593 (6,445) 15 NOTES TO FINANCIAL STATEMENTS (continued) Affiliated Investment Company Value 8/31/2015 ($) Purchases ($) † Sales ($) Net Realized Gain (Loss) ($) Dreyfus U.S. Equity Fund, Cl. Y 1,627,774 304,182 208,161 (21,535) Dreyfus Ultra Short Income Fund, Institutional Shares †† 4,403,464 219,070 510,215 (21,646) Dreyfus/Newton International Equity Fund, Cl. Y 561,326 32,380 82,822 (8,166) Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 701,065 67,932 84,150 (8,173) International Stock Fund, Cl. Y 368,276 21,291 51,819 (2,032) Total 34,108,616 3,655,940 4,428,951 Affiliated Investment Company Change in Net Unrealized Appreciation (Depreciation) ($) Value 8/31/2016 ($) Net Assets (%) Dividends/ Distributions ($) Dreyfus Appreciation Fund, Cl. Y (345,120) 1,870,576 5.7 591,375 Dreyfus Bond Market Index Fund, BASIC Shares 95,653 3,505,885 10.6 102,991 Dreyfus Disciplined Stock Fund (3,247) 1,231,949 3.8 141,862 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 154,462 1,277,487 3.9 - Dreyfus Emerging Markets Fund, Cl. Y 47,140 283,259 .9 7,387 Dreyfus Global Real Estate Securities Fund, Cl. Y 30,710 310,169 .9 16,641 Dreyfus High Yield Fund, Cl. I 16,026 1,986,797 6.0 119,221 Dreyfus Intermediate Term Income Fund, Cl. Y 93,221 6,243,702 18.9 215,819 Dreyfus International Bond Fund, Cl. Y 86,263 1,726,600 5.2 63,592 Dreyfus International Equity Fund, Cl. Y (7,299) 474,668 1.5 5,390 Dreyfus International Stock Index Fund, Investor Shares (5,375) 433,957 1.3 9,691 16 Affiliated Investment Company Change in Net Unrealized Appreciation (Depreciation) ($) Value 8/31/2016 ($) Net Assets (%) Dividends/ Distributions ($) Dreyfus Opportunistic Midcap Value Fund, Cl. Y (63,686) 646,742 2.0 111,739 Dreyfus Research Growth Fund, Cl. Y 79,549 2,448,739 7.4 130,205 Dreyfus Smallcap Stock Index Fund, Investor Shares 20,572 717,063 2.2 69,251 Dreyfus Strategic Value Fund, Cl. Y (81,744) 1,889,778 5.7 260,732 Dreyfus Structured Midcap Fund, Cl. Y (10,597) 675,608 2.0 59,664 Dreyfus U.S. Equity Fund, Cl. Y (5,683) 1,696,577 5.1 238,285 Dreyfus Ultra Short Income Fund, Institutional Shares †† (42,143) 4,048,530 12.3 57,554 Dreyfus/Newton International Equity Fund, Cl. Y (11,596) 491,122 1.5 6,162 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 6,837 683,511 2.1 41,293 International Stock Fund, Cl. Y 36,398 372,114 1.1 4,887 Total 90,341 33,014,833 2,253,741 † Includes reinvested dividends/distributions. †† Formerly Dreyfus Short Duration Bond Fund, Cl. Y. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable 17 NOTES TO FINANCIAL STATEMENTS (continued) provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended August 31, 2016, the fund did not incur any interest or penalties. Each tax year in the four–year period ended August 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2016, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $248,403, undistributed capital gains $1,342,018 and unrealized appreciation $1,184,516. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2016 and August 31, 2015 were as follows: ordinary income $675,532 and $905,048, and long-term capital gains $699,181 and $481,020, respectively. During the period ended August 31, 2016, as a result of permanent book to tax differences, primarily due to the tax treatment for short-term capital gain distributions from regulated investment company holdings and dividend reclassification, the fund increased accumulated undistributed investment income-net by $42,391 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million and prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended August 31, 2016, the fund did not borrow under the Facilities. 18 NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, there is no management fee paid to Dreyfus. The fund invests in other mutual funds advised by Dreyfus. All fees and expenses of the underlying funds are reflected in the underlying funds’ net asset values. Dreyfus has contractually agreed, from September 1, 2015 through January 1, 2017 to assume the expenses of the fund so that the total annual fund’s and underlying funds’ operating expenses (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .93% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $83,953 during the period ended August 31, 2016. (b) Under the Shareholder Services Plan, the fund pays the Distributor at an annual rate of .25% of the value of the fund’s average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund’s shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. Fees paid to the Distributor will be waived to the extent that the fund invests in an underlying affiliated fund with a Shareholder Services Plan. During the period ended August 31, 2016, the fund was charged $82,508 pursuant to the Shareholder Services Plan of which $2,790 was waived due to the fund's investment in certain of the underlying funds. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended August 31, 2016, the fund was charged $11,702 for transfer agency services and $945 for cash 19 NOTES TO FINANCIAL STATEMENTS (continued) management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $326. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended August 31, 2016, the fund was charged $4,216 pursuant to the custody agreement. During the period ended August 31, 2016, the fund was charged $7,974 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: Shareholder Services Plan fees $6,998, custodian fees $1,905, Chief Compliance Officer fees $5,132 and transfer agency fees $1,799, which are offset against an expense reimbursement currently in effect in the amount of $5,285. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended August 31, 2016, amounted to $3,655,940 and $4,428,951, respectively. At August 31, 2016 , the cost of investments for federal income tax purposes was $31,830,317; accordingly, accumulated net unrealized appreciation on investments was $1,184,516, consisting of $2,246,808 gross unrealized appreciation and $1,062,292 gross unrealized depreciation. 20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Conservative Allocation Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Conservative Allocation Fund (one of the series comprising Strategic Funds, Inc.) as of August 31, 2016, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2016 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Conservative Allocation Fund at August 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York October 27, 2016 21 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 95.84% of the ordinary dividends paid during the fiscal year ended August 31, 2016 as qualifying for the corporate dividends received deduction. Also, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $602,710 represents the maximum amount that may be considered qualified dividend income. The fund also hereby reports $.0025 per share as a short-term capital gain distribution and $.3193 per share as a long-term capital gain distribution paid on December 31, 2015. Shareholders will receive notification in early 2017 of the percentage applicable to the preparation of their 2016 income tax returns. 22 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (72) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Joni Evans (74) Board Member (2006) Principal Occupation During Past 5 Years: · Chief Executive Officer, www.wowOwow.com, an online community dedicated to women’s conversations and publications (2007-present) · Principal, Joni Evans Ltd. (publishing) (2006-present) No. of Portfolios for which Board Member Serves: 24 ————— Ehud Houminer (76) Board Member (1994) Principal Occupation During Past 5 Years: · Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5 Years: · Avnet, Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 59 ————— Hans C. Mautner (78) Board Member (1984) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1978-present) No. of Portfolios for which Board Member Serves: 24 ————— 23 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Robin A. Melvin (52) Board Member (1995) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; served as a board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Burton N. Wallack (65) Board Member (2006) Principal Occupation During Past 5 Years: · President and Co-owner of Wallack Management Company, a real estate management company (1987-present) No. of Portfolios for which Board Member Serves: 24 ————— Benaree Pratt Wiley (70) Board Member (1984) Principal Occupation During Past 5 Years: · Principal, The Wiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 87 ————— 24 INTERESTED BOARD MEMBER Gordon J. Davis (75) Board Member (2006) Principal Occupation During Past 5 Years: · Partner in the law firm of Venable LLP (2012-present) · Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5 Years: · Consolidated Edison, Inc., a utility company, Director ( 1997-2014) · The Phoenix Companies, Inc., a life insurance company, Director (2000-2014) No. of Portfolios for which Board Member Serves: 59 Gordon J. Davis is deemed to be an “interested person” (as defined under the Act) of the Company as a result of his affiliation with Venable LLP, which provides legal services to the Company. ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Arnold S. Hiatt, Emeritus Board Member William Hodding Carter III, Emeritus Board Member 25 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 65 investment companies (comprised of 136 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015. Chief Legal Officer of the Manager since June 2015; from June 2005 to June 2015, he served in various capacities with Deutsche Bank – Asset & Wealth Management Division, including as Director and Associate General Counsel, and Chief Legal Officer of Deutsche Investment Management Americas Inc. from June 2012 to May 2015. He is an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 60 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. She is 54 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 40 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market, Municipal Bond and Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since September 1982. 26 GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income and Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 161 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (66 investment companies, comprised of 161 portfolios). He is 59 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARIDAD M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016 Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 61 investment companies (comprised of 156 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Distributor since 1997. 27 NOTES 28 NOTES 29 For More Information Dreyfus Conservative Allocation Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbol: SCALX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 6268AR0816 Dreyfus Growth Allocation Fund ANNUAL REPORT August 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 21 Important Tax Information 22 Board Members Information 23 Officers of the Fund 26 FOR MORE INFORMATION Back Cover Dreyfus Growth Allocation Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus Growth Allocation Fund, covering the 12-month period from September 1, 2015 through August 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite tumultuous swings in market sentiment stemming from global economic developments, stocks and bonds generally produced strong returns over the reporting period. During the fall of 2015, investors reacted cautiously to sluggish global economic growth, plummeting commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked particularly sharp declines in equities in January 2016, but investor sentiment soon improved when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices rebounded. Stocks mostly rallied over the ensuing months, driving several broad measures of stock market performance to new record highs. In the bond market, aggressively accommodative monetary policies and robust investor demand for current income sent yields of high-quality sovereign bonds lower and their prices higher. Recently we have seen evidence that investors may be shifting their focus away from macroeconomic influences and toward underlying company and industry fundamentals. This development—along with wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets—suggests that selectivity may be a more important determinant of investment success over the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation September 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from September 1, 2015 through August 31, 2016, as provided by Keith L. Stransky, CFA, Senior Portfolio Manager Market and Fund Performance Overview For the 12-month period ended August 31, 2016, Dreyfus Growth Allocation Fund produced a total return of 6.35%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 ® Composite Stock Price Index, produced a total return of 12.53% for the same period. 2 The fund utilizes a customized global blended index composed of 80% MSCI World Index and 20% Bloomberg Barclays Global Aggregate Bond Index, which returned 7.26% for the same period. Previously, the fund utilized a customized blended index composed of 80% Standard & Poor’s 500 ® Composite Stock Price Index and 20% Bloomberg Barclays U.S. Aggregate Bond Index, which returned 11.46% for the same period. 3 Stocks and bonds posted relatively strong returns over the reporting period despite global economic concerns. The fund lagged its global blended index, mainly due to underweighted exposure to more income-oriented market sectors among its underlying equity funds. As of August 24 2016, the fund’s benchmarks, the Barclays Global Aggregate Bond Index and the Barclays U.S. Aggregate Bond Index, were renamed the Bloomberg Barclays Global Aggregate Bond Index and the Bloomberg Barclays U.S. Aggregate Bond Index. The Fund’s Investment Approach Dreyfus Growth Allocation Fund seeks long-term capital appreciation with some consideration for current income. In pursuing its goal, the fund normally allocates 80% of its assets to equity securities and 20% of its assets to fixed-income securities. The fund achieves its targeted asset allocation mix by investing in other mutual funds that are advised by The Dreyfus Corporation (Dreyfus). In turn, the underlying funds invest in a wide range of equity and fixed-income securities, including U.S. large-, mid-, and small-cap equities; international, global, and emerging-market equities; and U.S. and international fixed-income securities. The fund’s portfolio manager selects the underlying funds based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance, and other factors. The fund may invest in a variety of underlying equity and fixed-income funds identified by the portfolio manager. The underlying fund options are subject to change at any given time by the fund’s board of directors. Stocks and Bonds Advanced Amid Global Headwinds Stocks generally proved volatile over the final months of 2015 as investors grew more averse to risks in light of persistently sluggish growth in Europe, Japan, and other international markets. In January 2016, equity markets suffered severe declines due to disappointing economic data in China, plunging commodity prices, and worries that higher short-term interest rates from the Federal Reserve Board (the “Fed”) might weigh on the U.S. economic recovery. The markets changed direction in mid-February, as investors responded positively to relatively strong U.S. economic data and better-than-expected corporate earnings. The market rally continued through the spring when the Fed refrained from implementing additional rate hikes, commodity prices rebounded, and foreign currencies strengthened against the U.S. dollar. Although a referendum in United Kingdom to leave the European Union introduced renewed market turmoil in late June, equity markets bounced back quickly, enabling some broad measures of stock market performance to reach record highs in July and August. Concerns about global economic conditions also influenced the bond market. Global investors flocked to traditional safe havens, sending yields of high-quality sovereign bonds lower. Demand for high-quality U.S. government securities was especially robust from global investors seeking more competitive yields than were available in overseas markets, driving yields of U.S. Treasury securities to historical lows in July. 3 DISCUSSION OF FUND PERFORMANCE (continued) Defensive Sectors Led Stock Market’s Advance Although overweighted exposure to U.S. stocks helped support the fund’s relative results, investors focused mainly on traditionally defensive and higher-yielding industry groups. This development constrained relative results from most of the fund’s underlying U.S. equity investments, whose more growth-oriented holdings generally fell out of favor. Indeed, among U.S. large-cap funds, only the conservatively positioned Dreyfus U.S. Equity Fund outperformed its benchmark. The fund’s underlying investments in international stocks generally fared well compared to international market averages. Most notably, International Stock Fund favored the materials sector and generally avoided troubled financial companies. Emerging markets equities also gained value in the spring rally, but an underweighted position in the asset class limited the fund’s participation in the advance. Finally, the fund’s underlying fixed-income investments generally trailed market averages. Dreyfus Short Duration Bond Fund struggled with relatively heavy exposure to short-term corporate securities, and Dreyfus Emerging Markets Debt Local Currency Fund was hurt by weakness in its holdings of quasi-sovereign debt securities. Maintaining a Cautious Posture As of the reporting period’s end, we have maintained a generally cautious investment posture in anticipation of continued volatility in the financial markets. Economic instability in China and Europe seems likely to persist, as does the choppy U.S. economic recovery. In addition, yields of high-quality sovereign bonds already have fallen to historical lows, and yield differences have narrowed along the bond market’s credit-quality spectrum. Therefore, we recently have maintained slightly underweighted exposure to equities compared to the fund’s neutral target allocation, and we have continued to favor bonds with less sensitivity to changing interest rates. September 15, 2016 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or mid-cap companies often experience sharper price fluctuations than stocks of large-cap companies. Asset allocation and diversification cannot assure a profit or protect against loss. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the fund’s assets among the asset classes and the underlying funds. There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal. The underlying funds may not achieve their investment objectives, and their performance may be lower than that of the asset class the underlying funds were selected to represent. Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s return would have been lower. 2 Source: Lipper Inc. – Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 ® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 Source: FactSet – Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe, Australia, New Zealand, and the Far East. The Bloomberg Barclays Global Aggregate Bond Index provides a broad-based measure of the global investment-grade fixed-income markets. The Bloomberg Barclays U.S. Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Growth Allocation Fund with the Standard & Poor's 500 Composite Stock Price Index, the Customized Global Blended Index and the Customized Blended Index Average Annual Total Returns as of 8/31/16 Inception From Date 1 Year 5 Years Inception Fund 10/1/09 6.35% 7.84% 7.93% Standard & Poor's 500 Composite Stock Price Index 9/30/09 12.53% 14.67% 13.33% ††† Customized Global Blended Index 9/30/09 7.26% 7.91% 7.46% ††† Customized Blended Index 9/30/09 11.46% 12.53% 11.71% ††† † Source: Lipper Inc. †† Source: Factset Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Growth Allocation Fund on 10/1/09 (inception date) to a $10,000 investment made in three different indices: (1) the Standard & Poor’s 500 Composite Stock Price Index (the “S&P 500 Index”) and (2) the Customized Global Blended Index (new blended index) and (3) the Customized Blended Index (previous blended index). The Customized Global Blended Index and Customized Blended Index are calculated on a year-to-date basis and rebalanced monthly. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses. The S&P 500 Index is a widely accepted, unmanaged index of U.S. stock market performance. The Customized Global Blended Index is composed of the MSCI World Index, 80%, and the Bloomberg Barclays Global Aggregate Bond Index, 20%. The MSCI World Index is an unmanaged index of global stock market performance, including the United States, Canada, Europe, Australia, New Zealand, and the Far East. The Bloomberg Barclays Global Aggregate Bond Index provides a broad-based measure of the global investment-grade fixed-income markets. Previously, the fund utilized a Customized Blended Index composed of 80% Standard & Poor’s 500 Composite Stock Price Index and 20% Bloomberg Barclays U.S. Aggregate Bond Index. The Bloomberg Barclays U.S. Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of 1-10 years. Unlike a mutual fund, the indices are not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. ††† For comparative purposes, the value of each index on 9/30/09 is used as the beginning value on 10/1/09. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Growth Allocation Fund from March 1, 2016 to August 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2016 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2016 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .47%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS August 31, 2016 Registered Investment Companies - 100.2% Shares Value ($) Domestic Equity - 57.5% Dreyfus Appreciation Fund, Cl. Y 49,390 a 1,903,487 Dreyfus Disciplined Stock Fund 37,252 a 1,237,521 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 24,067 a 763,406 Dreyfus Research Growth Fund, Cl. Y 191,333 a 2,757,105 Dreyfus Smallcap Stock Index Fund, Investor Shares 25,203 a 723,086 Dreyfus Strategic Value Fund, Cl. Y 50,933 a 1,841,732 Dreyfus Structured Midcap Fund, Cl. Y 24,345 a 682,140 Dreyfus U.S. Equity Fund, Cl. Y 93,156 a 1,702,897 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 40,368 a 690,701 Domestic Fixed Income - 25.6% Dreyfus Bond Market Index Fund, BASIC Shares 38,256 a 409,724 Dreyfus High Yield Fund, Cl. I 63,565 a 393,464 Dreyfus Intermediate Term Income Fund, Cl. Y 87,629 a 1,207,524 Dreyfus Ultra Short Income Fund, Institutional Shares 343,438 a 3,454,982 Foreign Equity - 14.4% Dreyfus Emerging Markets Fund, Cl. Y 48,490 a 438,353 Dreyfus Global Real Estate Securities Fund, Cl. Y 57,465 a 553,384 Dreyfus International Equity Fund, Cl. Y 16,895 a 559,559 Dreyfus International Stock Index Fund, Investor Shares 33,801 a 512,090 Dreyfus/Newton International Equity Fund, Cl. Y 31,077 a 575,550 International Stock Fund, Cl. Y 28,297 a 438,034 Foreign Fixed Income - 2.7% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 21,374 a,b 248,787 Dreyfus International Bond Fund, Cl. Y 20,868 a 334,727 Total Investments (cost $18,969,371) 100.2% Liabilities, Less Cash and Receivables (.2%) Net Assets 100.0% a Investment in affiliated mutual fund. b Non-income producing security. 7 STATEMENT OF INVESTMENTS (continued) Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 83.1 Mutual Funds: Foreign 17.1 † Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES August 31, 2016 Cost Value Assets ($): Investments in affliated issuers—See Statement of Investments 18,969,371 21,428,253 Cash 1,602 Receivable for shares of Common Stock subscribed 172 Prepaid expenses 12,430 21,442,457 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 11,721 Payable for shares of Common Stock redeemed 1,576 Accrued expenses 44,309 57,606 Net Assets ($) 21,384,851 Composition of Net Assets ($): Paid-in capital 17,574,589 Accumulated undistributed investment income—net 60,525 Accumulated net realized gain (loss) on investments 1,290,855 Accumulated net unrealized appreciation (depreciation) on investments 2,458,882 Net Assets ($) 21,384,851 Shares Outstanding (100 million shares of $.001 par value Common Stock authorized) 1,224,449 Net Asset Value Per Share ($) See notes to financial statements. 9 STATEMENT OF OPERATIONS Year Ended August 31, 2016 Investment Income ($): Income: Cash dividends from affiliated issuers 308,448 Expenses: Shareholder servicing costs—Note 3(b) 69,468 Professional fees 44,628 Registration fees 17,855 Prospectus and shareholders’ reports 7,951 Custodian fees—Note 3(b) 3,014 Directors’ fees and expenses—Note 3(c) 1,539 Loan commitment fees—Note 2 268 Miscellaneous 15,365 Total Expenses 160,088 Less—reduction in expenses due to undertaking—Note 3(a) (53,668) Less—reduction in shareholder servicing costs due to undertaking—Note 3(b) (3,015) Less—reduction in fees due to earnings credits—Note 3(b) (296) Net Expenses 103,109 Investment Income—Net 205,339 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments: Affiliated issuers (253,465) Capital gain distributions from affiliated issuers 1,655,065 Net Realized Gain (Loss) 1,401,600 Net unrealized appreciation (depreciation) on investments: Affiliated issuers (278,104) Net Realized and Unrealized Gain (Loss) on Investments 1,123,496 Net Increase in Net Assets Resulting from Operations 1,328,835 See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2016 2015 Operations ($): Investment income—net 205,339 276,511 Net realized gain (loss) on investments 1,401,600 1,142,217 Net unrealized appreciation (depreciation) on investments (278,104) (2,098,264) Net Increase (Decrease) in Net Assets Resulting from Operations 1,328,835 Dividends to Shareholders from ($): Investment income—net (265,052) (380,089) Net realized gain on investments (759,179) (826,691) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold 1,067,420 2,811,862 Dividends reinvested 1,011,354 1,190,173 Cost of shares redeemed (3,770,520) (3,807,098) Increase (Decrease) in Net Assets from Capital Stock Transactions 194,937 Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 22,771,993 24,463,372 End of Period 21,384,851 22,771,993 Undistributed investment income—net 60,525 87,856 Capital Share Transactions (Shares): Shares sold 63,272 156,884 Shares issued for dividends reinvested 60,962 67,585 Shares redeemed (223,750) (211,504) Net Increase (Decrease) in Shares Outstanding 12,965 See notes to financial statements. 11 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended August 31, 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 17.20 18.66 16.37 15.08 14.21 Investment Operations: Investment income—net a .16 .21 .18 .21 .12 Net realized and unrealized gain (loss) on investments .89 (.74) 2.56 1.52 1.03 Total from Investment Operations 1.05 (.53) 2.74 1.73 1.15 Distributions: Dividends from investment income—net (.20) (.29) (.24) (.20) (.18) Dividends from net realized gain on investments (.59) (.64) (.21) (.24) (.10) Total Distributions (.79) (.93) (.45) (.44) (.28) Net asset value, end of period 17.46 17.20 18.66 16.37 15.08 Total Return (%) 6.35 (2.93) 16.87 11.64 8.29 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets b .73 .69 .73 .81 1.01 Ratio of net expenses to average net assets b .47 .46 .28 .31 .58 Ratio of net investment income to average net assets b .94 1.14 .99 1.30 .82 Portfolio Turnover Rate 12.62 18.54 27.19 39.25 30.83 Net Assets, end of period ($ x 1,000) 21,385 22,772 24,463 20,912 15,033 a Based on average shares outstanding. b Amounts do not include the expenses of the underlying funds. See notes to financial statements. 12 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Growth Allocation Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 13 NOTES TO FINANCIAL STATEMENTS (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of August 31, 2016 in valuing the fund’s investments: Level 1 – Unadjusted Quoted Prices Level 2 - Other Significant Observable
